EXHIBIT 10.15c


CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.
[**] INDICATES THAT INFORMATION HAS BEEN REDACTED.




EXECUTION VERSION


AMENDMENT NO. 2 TO EIGHTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 2 to EIGHTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of April 30, 2020, is entered into among
AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), the Purchasers and
Purchaser Agents signatories hereto, and BANK OF MONTREAL, as the agent (the
“Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Eighth Amended and Restated Receivables
Purchase Agreement dated as of December 18, 2018 (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Agreement”).
B.    Pursuant to and in accordance with Section 6.1 of the Agreement, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the Agent desire
to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is hereby amended as follows:
2.1.    The definition of “Eurodollar Rate” in Exhibit I to the Agreement is
hereby amended to add the following sentence to the end of such definition:
Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than [**]%.
2.2    The definition of “Net Spread” in Exhibit I to the Agreement is hereby
amended to read as follows:
“Net Spread” means the annualized percentage equivalent of a fraction (computed
as of the last day of each calendar month), the numerator of which is the excess
of (x) all Finance Charge and Floorplan Fee Collections received and applied
during such calendar month (including recoveries) over (y) the sum of, without
duplication, (i) the Carry Costs for such calendar month, (ii) the aggregate
amount of


 
 
 




--------------------------------------------------------------------------------




Receivables that became Defaulted Receivables during such calendar month, and
(iii) the aggregate amount of non-cash adjustments that reduced the Outstanding
Balance of any Pool Receivable during such calendar month (but excluding any
Receivable that was included in the calculation of Net Spread pursuant to clause
(ii) above in any previous calendar month); and the denominator of which is the
average aggregate Outstanding Balances of the Pool Receivables during such
calendar month; provided that the “Net Spread” calculated for the calendar
months of April, May and June of 2020 shall not include (I) any addition for
recoveries as otherwise provided in clause (x) above and (II) any deduction for
Defaulted Receivables as otherwise provided in clause (y)(ii) above.
2.3    Clauses (j), (k), (r) and (y) of Termination Event in Exhibit V to the
Agreement are hereby amended to read as follows:
(j)    (A) as of the last day of any calendar month (other than the months of
April, May and June of 2020), the arithmetic average of the Net Spread for the
most recent three calendar months shall be less than [**]% or (B) the Net Spread
shall be less than (i) [**]%, for any of the months of April, May or June 2020
or (ii) [**]%, for any other calendar month; or
(k)    (A) at any time, the Aggregate Participation exceeds [**]% or (B) during
the months of April, May and June 2020, the quotient of (I) the ‘NRPB’, plus the
amount on deposit in the Cash Reserve Account, minus ‘I’, minus ‘DP’ divided by
(II) the ‘NRPB’ (as each such abbreviation is defined in the definition of
“Participation”) is less than [**]% and, in each case, such condition shall
continue unremedied for five days after any date any Servicer Report or
Portfolio Certificate is required to be delivered; or
(r)    the sum of all of AFC’s Debt (i) excluding intercompany loans between AFC
and KAR, (ii) excluding any guarantee of KAR’s Debt under the KAR Credit
Facility, and (iii) including the outstanding balance of any other recourse
transactions (which excludes the Investment of the Aggregate Participation under
this Agreement and any Canadian securitization obligations) exceeds the sum of
$[**] plus the aggregate unfulfilled purchases of all Deferring Purchasers at
such time (provided that if GAAP is adjusted such that leases that were
previously treated as operating leases are treated as debt, the parties shall
negotiate in good faith to adjust this provision to reflect a level which takes
into consideration such change); or
(y)    (A) as of the last day of any calendar month (other than the months of
April, May and June of 2020), the arithmetic average of the Payment Rate for the
most recent three calendar months shall be less than [**]% or (B) as of the last
day of April, May or June of 2020, the Payment Rate shall be less than [**]%; or
3.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent, the Purchasers and the Purchaser Agents as
follows:


2
 
 




--------------------------------------------------------------------------------




(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
the Agent of each of the counterparts of this Amendment executed by each of the
parties hereto.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction Document) to “the Receivables Purchase Agreement,”
“this Agreement,” “hereof,” “herein” or words of similar effect, in each case
referring to the Agreement, shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement other than
as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent. “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a Person with the intent to sign, authenticate or accept such contract or
record.


3
 
 




--------------------------------------------------------------------------------




7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.
8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.
[SIGNATURE PAGES FOLLOW]






4
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller



By: /s/ Amy Wirges
Name: Amy Wirges
Title: Sr. Vice President Finance, Treasurer



AUTOMOTIVE FINANCE CORPORATION,
as Servicer




By: /s/ Amy Wirges
Name: Amy Wirges
Title: Sr. Vice President Finance, Treasurer






















































S-1


 
 
AFC
Amendment No. 2 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






FAIRWAY FINANCE COMPANY, LLC, as a Purchaser




By: /s/ Irina Khaimova
Name: Irina Khaimova
Title: Vice President



BMO CAPITAL MARKETS CORP., as Purchaser
Agent for Fairway Finance Company, LLC and Bank of Montreal




By: /s/ John Pappano
Name: John Pappano
Title: Managing Director

























































S-2


 
 
AFC
Amendment No. 2 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






BANK OF MONTREAL, as Agent




By: /s/ Karen Louie
Name: Karen Louie
Title: Director




BANK OF MONTREAL, as Purchaser






By: /s/ Karen Louie
Name: Karen Louie
Title: Director


































































S-3


 
 
AFC
Amendment No. 2 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Purchaser Agent for Thunder Bay Funding, LLC


By: /s/ Kevin P. Wilson
Name: Kevin P. Wilson
Title: Authorized Signatory


By: /s/ Lisa Wang
Name: Lisa Wang
Title: Authorized Signatory




THUNDER BAY FUNDING, LLC, as a Purchaser


By: Royal Bank of Canada,
its attorney-in-fact


By: /s/ Kevin P. Wilson    
Name: Kevin P. Wilson
Title: Authorized Signatory






PNC BANK, NATIONAL ASSOCIATION,
as Purchaser and Purchaser Agent for itself




By: /s/ Lawrence Beller    
Name: Lawrence Beller
Title: Senior Vice President






TRUIST BANK, as Purchaser and as Purchaser Agent for itself




By: /s/ Ileana Chu    
Name: Ileana Chu
Title: SVP






S-4


 
 
AFC
Amendment No. 2 to Eighth A&R RPA
 




--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Purchaser and as Purchaser Agent for
itself



By: /s/ Brian Gardner
Name: Brian Gardner
Title: Managing Director




JPMORGAN CHASE BANK N.A., as Purchaser Agent for Chariot Funding LLC



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director




CHARIOT FUNDING LLC, as a Purchaser

By: JPMorgan Chase Bank, N.A., its attorney-in-
fact



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director










Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By: /s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: EVP & CFO


S-5


 
 
AFC
Amendment No. 2 to Eighth A&R RPA
 


